oOo Oo oO NAN OD HM FF WD NY =

i) RO RO BO URODlURD UO ee ae eo eo el ek
ork 8S ® 8 Caeariauntanac

 

Case 2:93-cr-00259-LDG Document 165 Filed 05/29/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA,
Plaintiff, Case No. 2:93-cr-259-LDG

V. ORDER

GENE MICHAEL DIULIO,

Defendant.

 

 

Defendant Gene Diulio has moved this Court to grant compassionate release under
18 U.S.C. § 3582(c)(1)(A) based on the “extraordinary and compelling reasons” presented
by the COVID-19 pandemic. ECF No. 160. The United States opposes arguing, in part,
that Diulio has not exhausted his administrative remedies as required by §3582(c)}(1)(A)(i).

Diulio acknowledges that he has not exhausted his administrative remedy, but
argues the Court should excuse or waive the 30-day period for doing so. Alternatively, he
“asks the Court to wait until June 5, 2020, to decide the present motion on the merits
(which is 30 days after May 6, 2020, the date Butner staff advised Mr. Diulio he needed to
provide more information in his written request for compassionate release), but in no event

later than June 11, 2020 (which is 30 days after May 12, 2020, the date undersigned

 
Oo Oo NIN OO oO FP OO NH =

Bo BO BO BDO ORD Ome ee a a eek
So ®F OS RB GFariaearktante

 

Case 2:93-cr-00259-LDG Document 165 Filed 05/29/20 Page 2 of 2

counsel supplemented Mr. Diulio’s written request for compassionate release to the Butner V

Pursuant to §3582(c)(1)(A)(I), the Court may consider the compassionate release of
a defendant “upon motion of the Director of the Bureau of Prisons, or upon motion of the
defendant after the defendant has fully exhausted all administrative rights to appeal a
failure of the Bureau of Prisons to bring a motion on the defendant's behalf or the lapse of
30 days from the receipt of such a request by the warden of the defendant’s facility,
whichever is earlier,”

The Court finds that Diulio must exhaust his administrative remedies, either by fully
exhausting all administrative rights to appeal the failure of the BOP to bring a motion on his
behalf or by the lapse of 30 days from the BOP’s receipt of Diulio’s request. Diulio has not
argued that he has exhausted his administrative rights to appeal. Rather, he points to the
dates he alleges are relevant to establishing the commencement of the 30-day period. The
BOP's request for additional information on May 6, sufficiently establishes that it had
received a request from Diulio by that date. Accordingly, absent a motion filed by the BOP
prior to June 5, 2020, requesting Diulio’s compassionate release, the Court finds that it is
statutorily precluded from considering Diulio’s motion prior to June 5, 2020.

THE COURT NOTIFIES the Defendant that, absent a prior motion filed by the
Bureau of Prisons on his behalf, it will consider his Motion for Compassionate Release on
June 5, 2020. The Court invites the Defendant and the Government to supplement the

record regarding the conditions of Defendant’s confinement at Butler relevant to Covid-19.

DATED this o. q day of May, 2020.

Meal Bina

Lloyd T D. Georg e
United States District Judge

Var

 
